Bloodworth, J.
Where personal property is delivered to the buyer under a contract of conditional sale which is in writing and duly attested and recorded as required by law (Civil Code of 1910, §§ 3318, 3319), the legal title will not vest in the purchaser until the purchase-price has been paid (Atkinson v. Brunswick-Balke Collender Co., 144 Ga. 694, 87 S. E. 891) ; and where such a purchaser sold the property and absconded without paying any portion of the purchase-price, and an attachment for the purchase-money was issued and levied, and a claim was filed by one to whom the first purchaser had sold the property, and on the trial of the claim case these facts appeared without contradiction, the court did not err either in overruling the motion “ to direct a verdict in favor of the claimant and dismiss the levy of the attachment,” or in directing the jury to return a verdict in favor of the plaintiff, finding the property subject. The plaintiff in error relies on *588tlie decision in the case of McNabb v. Brice, 120 Ga. 747 (48 S. E. 199). In that case, as shown by the record in the office of the clerk of the Supreme Court, the note given for the purchase-money of the property and in which it was sought to retain the title thereto was never recorded.
Decided April 13, 1921.
Attachment and claim; from city court of Carrollton — Judge Beall. September 15, 1920.
Taylor Smith, Boykin & Boykin, for plaintiff in error.
Smith & Smith, contra.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.